Citation Nr: 1600419	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a neurofibroma of the head, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a right side brain cardiovascular accident (CVA) with left side weakness (claimed as a stroke).  

3.  Entitlement to initial ratings greater that 30 percent prior to March 18, 2014, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, December 2008, and July 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2008 decision denied service connection for a neurofibroma of the head.  The December 2008 decision granted service connection for PTSD and assigned a disability rating of 30 percent.  The July 2015 rating decision denied service connection for a right side brain CVA.  

The Board issued a decision denying service connection for a neurofibroma of the head in January 2014.  In April 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Board issued a decision denying a rating in excess of 30 percent for PTSD in February 2012.  In February 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  In June 2014, the RO increased the Veteran's rating to 50 percent effective March 18, 2014.  The Veteran appealed for a rating in excess of 30 percent prior to March 18, 2014, and a rating in excess of 50 percent thereafter.  The Board issued a decision denying the appeal in October 2014.  In October 2015, the Court vacated the Board's decision.  

In October 2015, the Veteran's representative submitted what purported to be a brief on the issue of entitlement to increased ratings for PTSD.  However, the argument that was made concerned medical evidence associating PTSD to cardiovascular disease (including strokes).  The Board therefore construes this as a notice of disagreement with respect to the July 2015 rating decision that denied service connection for a right side brain CVA.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

The issues of entitlement to service connection for a right side brain CVA with left side weakness, and entitlement to service connection for a neurofibroma of the head are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 18, 2014, the Veteran's service connected PTSD had been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  Effective March 18, 2014 the Veteran's service connected PTSD has been manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  Prior to March 18, 2014, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

2.  Effective March 18, 2014, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2008 and March 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and adequately addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Prior to March 18, 2014

The Veteran underwent a VA examination in November 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that every night he tended to have some kind of dream or memory of his in-service stressors.  He stated that he could still feel the rain on his face, still smell the river nearby, and still hear screaming of a girl being abused.  He has continued to feel guilty on a daily basis for not helping her.  He reported that he had been through two marriages and was unable to keep relationships since coming back from the war.  He reported that he got a few hours of sleep per night (maybe four maximum).  He stated when he was up at night he tended to patrol his house.  He reported looking out the window to make sure things were safe.  He stated that he lived on the very edge of town so he was not around a lot of people.  He reported that on some nights he would delay going to sleep because he was scared to go to sleep.  He reported that he was prescribed Trazodone.  It made him drowsy but it did not stop the nightmares or help him to sleep longer.  He reported that when he woke up from nightmares, he was in a cold sweat and fairly panicky; but he did not feel he was necessarily having panic attacks.

The Veteran reported flashbacks on a daily basis.  He worked as a bartender and sometimes certain conversations or topics came up that would cause him to go back in time.  He reported paranoia, and feeling very jumpy and always being on alert.  He also reported being easily startled.  He reported paranoia, anger issues (including getting into fights) and hypervigilance.  He stated that he no longer trusts people, including people from his high school.  He reported that he used to be an avid hunter, but no longer had his hunting gear because he had no desire to kill anything.  He reported feeling hopeless and helpless at times.  He reported that his mood was usually a 3/10 (with 1 being bad and 10 being good).  He reported that he had a very difficult time with memory.  He felt that his attention was okay but his concentration was not good.  He denied suicidal thoughts or thoughts of self-harm.  He denied homicidal ideation but reported a lot of anger and aggression.  He reported having a very short fuse and being easily angered unless he was around family.  He tended to be a loner since he had a history of getting aggressive with other people.  He reported that his anxiety was bad (3/10, with 1 being bad).  He did not report any sort of panic attack symptoms but he reported feeling somewhat panicky (with cold sweats) when he woke up.  When asked about auditory or visual hallucinations, the Veteran reported hearing voices at night.  He was vague in describing them but stated that they are usually Vietnamese people talking and screaming.  He denied auditory hallucinations and manic-like symptoms.

The Veteran denied having been hospitalized for psychiatric reasons.  He stated that he had been receiving treatment (three times per month) at the Vet Center for a year.  He reported drinking six to eight drinks per day.  He stated that he drank to escape and numb his feelings.  He denied any legal or withdrawal problems.  He stated that he did not drink in Vietnam, but started when he came back.

The Veteran had been married twice.  He reported that both marriages ended due to his PTSD symptoms.  His more recent ex-wife lived with him at the time of the examination.  He stated that she was very supportive.  They had one child and the Veteran reported that he had a good relationship with her.  He reported that since coming back from Vietnam, he basically avoided and neglected any kind of
friend he had prior to the service.  He tended to associate only with the people at his bar that came in on a regular basis or other Vietnam vets.   

Upon examination, the Veteran was pleasant, cooperative, fairly guarded, and anxious.  He made intermittent eye contact with the examiner.  Speech was appropriate in rate and rhythm.  Motor showed a fair amount of anxiety.  He was very fidgety throughout the appointment and changed positions many times.  He was fairly well groomed and had fairly good hygiene.  His mood appeared neutral with restricted affect.  Thoughts appeared clear, logical, and goal orientated.  There was no loosening of association or pressured speech.  He showed a clear sensorium with orientation to person, place, and time.  He appeared to be of average intelligence.  His immediate, recent, and remote memories appeared grossly intact, although at times he struggled to come up with names and dates.  He had fair attention, concentration, insight, and judgment.  He was diagnosed with chronic PTSD, depressive disorder not otherwise specified, and alcohol dependency.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50 to 55.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board prior to August 4, 2014.  Consequently, DSM-IV is applicable.

In order to warrant a rating in excess of 30 percent, the Veteran's disability would have to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

At the Veteran's November 2008 VA examination, he reported experiencing flashbacks on a daily basis, and that every night he would have some kind of dream or memory of in-service stressors.  He reported hypervigilance in the form of patrolling around his house.  Although he did not necessarily feel that he was having panic attacks, he reported that when he woke up from nightmares, he was in a cold sweat and fairly panicky.  He reported paranoia, feeling very jumpy, feeling that he was always on alert, and being easily startled.  He reported paranoia, anger issues (including getting into fights), and hypervigilance.  He also reported feeling hopeless and helpless at times.  He reported hearing voices at night.  He was vague in describing them but stated that they were usually Vietnamese people talking and screaming.  Upon examination, he was very fidgety throughout the appointment and changed positions many times.  The examiner's assigned GAF score of 50-55 indicated moderate to severe symptoms.   

Given the Veteran's disturbances of motivation and mood, as well as his impaired judgment (in the form of paranoia, hypervigilance, hyper startle reflex, and hearing voices), the Board finds that a 50 percent rating is warranted.  

The Board notes that prior to March 18, 2014, a rating in excess of 50 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran's disability was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Moreover, there were no findings of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

In reaching the above conclusion, it is noted that the Veteran denied suicidal thoughts or thoughts of self-harm.  He denied homicidal ideation.  He denied having been hospitalized for psychiatric reasons.  He lived with his ex-wife who was very supportive of him.  

Upon examination, the Veteran was pleasant, cooperative, fairly guarded, and anxious.  Speech was appropriate in rate and rhythm.  Motor showed a fair amount of anxiety.  He was fairly well groomed and had fairly good hygiene.  His mood appeared neutral with restricted affect.  Thoughts appeared clear, logical, and goal orientated.  There was no loosening of association or pressured speech.  He showed a clear sensorium with orientation to person, place, and time.  He appeared to be of average intelligence.  His immediate, recent, and remote memories appeared grossly intact, although at times he struggled to come up with names and dates.  He had fair attention, concentration, insight, and judgment.  In short, the Board notes that the Veteran experienced few, if any, of the enumerated symptoms listed in the criteria for a 70 percent rating and more importantly, symptoms that were shown, such as waking with a panicked feeling, did not appear to impair his overall social or occupational functioning.  His symptoms far more closely approximated to the criteria for a 50 percent rating.  

 Effective March 18, 2014

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported on significant changes since his initial compensation examination in November of 2008.  He continued to live with his ex-wife of twenty years.  He also reported a
"good" relationship with his daughter, and an "ok" relationship with his ex-wife, and a good relationship with his sister.  He stated that he was a member of the American Legion, but was "pretty much of a loner, the less people the better."  He stated that he did have some friends.  Hobbies included include trapping and fishing.

He reported that he had been a bartender for the last forty four years.  He stated that he sold his bar to his ex-wife in 2001.  However, the examiner noted that a 2013 treatment report reflects that he was the still the owner.  The Veteran admitted that he had trouble remembering things.  He gave vague answers regarding the sale of the bar, and the number of hours he worked.  He stated that he was "laid up for six months" around January of 2013, due to larynx cancer.  

The Veteran reported that he had not been treated for psychiatric disabilities for "a few years."  The examiner noted that treatment notes indicate that he attended group therapy in 2009.  The Veteran described it as a waste of time.  He denied any inpatient treatment since his last compensation examination in 2008.  He reported that his current symptoms included frequent nightmares.  He reported a strong
sense of shame and guilt over atrocities he witnessed in Vietnam.  He reported hypervigilance (walking around with a shotgun without knowing why).  He reported daily distressing thoughts of military trauma and difficulty trusting people.  He reported frequent irritability and severely depressed mood with frequent crying.  The examiner noted that treatment reports from December 2013 indicated reports of mild depressive symptoms.  The Veteran reported mild occupational impairment due to his irritability that caused arguments with his customers, and needing to take breaks from work to cool down.  He reported anxiety in crowds that affected his communication and interaction with customers.  He reported moderate social impairment due to decreased interest in socialization.  He stated that he would like to have friends, but is not able to trust people.  He reported irritability and that he would "snap" at his ex-wife (who would simply walk away).    

Upon examination, the Veteran was casually dressed with an unkempt appearance.  He was oriented to person, place, and time.  His answers were often vague, and he
frequently interrupted the examiner.  He spoke with the normal rate of speech and tone of voice.  His affect was euthymic; his mood was congruent.  He denied suicidal ideations, homicidal ideations, delusions, and hallucinations.  Remaining components of his mental status were within normal limits. 

The Veteran reported drinking twelve Vodka drinks per day.  Several treatment notes indicated that his VA providers have encouraged him to reduce his alcohol intake, but he refused treatment, and stated that he would not drink so much if he did not own the bar.

The examiner noted that the Veteran's symptoms include depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran's descriptions of his occupational and social impairment are similar to the description he provided in his original compensation exam in November 2008.  The examiner also noted that the Veteran's description of his alcohol use, and the severity of his depression that he reported during this examination contradicted his reports in his Sioux Falls VA treatment records.  Therefore, the Veteran's status as a reliable historian should be taken into consideration.  
	
The examiner opined that the Veteran's psychiatric disabilities were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Despite the conclusion of the March 2014 VA examiner, the Board finds that a rating of 70 percent, but no greater, is warranted effective March 18, 2014.  A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

At his March 2014 VA examination, the Veteran reported significant changes since his initial compensation examination in November of 2008.  As before, his symptoms included frequent nightmares.  He continued to report hypervigilance, but now he reported that he walked around with a shotgun without knowing why.  He reported frequent irritability and severely depressed mood with frequent crying.  He reported occupational impairment due to his irritability that causes arguments with his customers, and requiring him to take breaks from work to cool down.  He also stated that his anxiety in crowds affected his communication and interaction with customers.  He also reported social impairment.  He stated that he would like to have friends, but is not able to trust people; and he reported that his irritability causes him to "snap" at his ex-wife.  Upon examination, the Veteran had an unkempt appearance.  His answers were often vague, and he frequently interrupted the examiner.  

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Consequently, the Board finds that effective March 18, 2014, the Veteran's symptoms more closely approximate to the criteria for a 70 percent rating.    

The Board notes that in order to warrant a 100 percent rating, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that while the Veteran experiences social and occupational impairment, it is not total.  He continued to be employed at a bar.  Moreover, he continued to live with his ex-wife of twenty years.  He reported a "good" relationship with his daughter, an "ok" relationship with his ex-wife, and a good relationship with his sister.  Although he described himself as a loner, he did report that he had some friends.  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptoms include hypervigilance, depressed mood, irritability, anxiety, and being uncomfortable around crowds. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating of 50 percent, but no higher, is granted effective January 24, 2008 for service connected PTSD.  

Entitlement to a rating of 70 percent, but no higher, is granted effective March 18, 2014 for service connected PTSD.  








REMAND

Neurofibroma of the head

The parties to the Joint Motion For Remand noted that Board failed to assess the credibility of the Veteran's statements regarding the onset of his neurofibroma.  Specifically, the Court noted that at the Veteran's March 2012 VA examination, he reported that the lesion on his scalp developed after he left Vietnam.  The Court also noted that a September 1982 VA surgical treatment record reflects that the Veteran reported a 12 year history of a raised, non-tender mass at the midline of his scalp (VBMS, 3/6/08).  The Board finds the Veteran's statements to be competent and credible.  In particular, the September 1982 statement was made in the course of obtaining treatment.  

The parties to the JMR found that if the Veteran is deemed credible, the Board should determine whether a new medical opinion should be obtained addressing whether the Veteran's neurofibroma of the head is related to his service on a direct basis.  Since the Veteran's tumor could fall under 38 C.F.R. § 3.309(a) (tumors, malignant, or of the brain or spinal cord or peripheral nerves), and since his symptomatology dates back to service, he could be considered for entitlement to service connection pursuant to 38 C.F.R. § 3.303(b) for a current chronic disease shown.

The Board finds, that since the March 2012 VA examiner failed to consider the Veteran's credible reports of continuity of symptomatology, the report is inadequate, and a new VA examination is warranted.  

Right side brain CVA

As noted in the introduction, in a July 2015 rating decision, the RO denied service connection for right side brain cardiovascular accident (CVA) with left side weakness (claimed as a stroke).  The Veteran filed a timely notice of disagreement with regards to the issue in October 2015.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA dermatologic examination for the purpose of determining the nature and etiology of the Veteran's neurofibroma of the head.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should accept as true the Veteran's September 1982 report of a 12 year history of a raised, non-tender mass at the midline of his scalp.  

2.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for right side brain cardiovascular accident (CVA) with left side weakness (claimed as a stroke).  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


